Hurley,J.
ThedefendantappealspursuanttoG.Lc.90Cfromafindingofresponsible on two civil motor vehicle infractions: speeding and failure to use care in starting. We have listened to the tape of the trial and conclude that there was sufficient evidence presented to warrant findings of responsible.
The main contention of the defendant is that he was denied an opportunity to present his evidence. We determine that the defendant was not deprived of his opportunity to present his side of the case. The record shows extensive, candid and patient colloquy between the trial judge and the defendant The Commonwealth and *120the defendant presented divergent views of the facts. We do not review the trial judge’s resolution of the disputed questions of fact. See Farris v. Borsher, 1988 Mass. App. Div. 97.
There being no error of law, the findings and assessments are affirmed. The payment of the assessments is suspended for thirty (30) days from the date the clerk gives entry of this opinion to the parties.